25 F.3d 1041NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Cornelius TUCKER, Jr., Plaintiff Appellant,v.Regina BROOKS;  Buck C. Mann;  Peggy Stamey;  William L.Lowery;  Gilbert T. Buck;  Charles L. Mann,Defendants Appellees.
No. 94-6086.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 21, 1994.Decided:  May 19, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-93-580-CRT-F)
Cornelius Tucker, Jr., Appellant Pro Se.
E.D.N.C.
DISMISSED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Cornelius Tucker filed a 42 U.S.C. Sec. 1983 (1988) complaint in district court.  Before any action was taken by the district court, Tucker filed a notice of appeal.  We dismiss the appeal for lack of jurisdiction because the district court has not entered an appealable order.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED